DETAILED ACTION
The instant application having Application No. 15/763948 filed on 03/28/2018 is presented for examination by the examiner.

Claims 1, 11, 39, 43, 47, 51-53, 59 were amended. Claims 2, 4-8, 10, 12-38, 40-42, 44-46, 48-49, 54-55 were cancelled. New claims 60-62 were added. Claims 1, 3, 9, 11, 39, 43, 47, 50-53, 56-62 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
A new ground of rejections is provided to address Applicant’s Argument.

Allowable Subject Matters
Claims 47 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims, (ii) the claim objections and the double patenting rejection are overcome. 

Claim Objections
Claims 1, 39, 43 and 59 are objected to because of the following informality: 
Regarding claim 1 (similar to claims 39, 43 and 59), the limitations “receive, from the network node, a Radio Resource Control, RRC for configuring a set of possible relative timing choices and a Downlink Control Information, DCI, message for determining a relative timing from the configured set;” should be replaced with “receive, from the network node, a Radio Resource Control, RRC indicating a set of possible relative timing choices and a Downlink Control Information, DCI, message indicating a relative timing from the configured set;”. **Appropriate correction is required. **

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 9, 11, 39, 43, 47, 50-53, 56-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,190,315 B2. Claims 1-26 of U.S. Patent No. 11,190,315 B2 disclose the limitations recited in claims 1, 3, 9, 11, 39, 43, 47, 50-53, 56-62 of the instant application. 

Instant Application
US Patent 11,190,315 B2
Claim 1

A wireless device for a radio communication network, said wireless device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the wireless device to: 


receive a first transmission over a data channel, wherein said first transmission is a downlink transmission that comprises data;”


receive, from the network node, a Radio Resource Control, RRC for configuring a set of possible relative timing choices and a Downlink Control Information, DCI, message for determining a relative timing from the configured set;” 



send information associated with the wireless device’s capability of supporting one or more relative timings of a set of possible relative timing choices to a network node




determine, according to the received DCI message, a relative timing for sending a second transmission in response to said first transmission from among  the configured set of relative timing choices;” 


















and send, to the network node, said second transmission in accordance with the determined relative timing wherein said second transmission is an uplink transmission that comprises feedback information related to a receipt of said data
 
Claim 1

A wireless device for a radio communication network, said wireless device being arranged for a communication mechanism, the wireless device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the wireless device to: 

receive a first transmission over a data channel, where said first transmission is a downlink transmission that comprises data; 


receive, from another node, a control message indicating a relative timing, where said control message comprises Downlink Control Information, DCI, control message signaling; 



Claim 2 (1)

cause the wireless device to send information associated with the wireless device's capability of supporting one or more of said plurality of predetermined relative timing choices to the other node

Claim 11 (1)

receive from the other node a Radio Resource Control, RRC, control message, wherein said RRC control message is for configuring a set of possible relative timing choices, wherein a DCI control message is for selecting from the configured set, and determine the relative timing for sending said second transmission from among the plurality of predetermined relative timing choices, wherein the determining said relative timing for sending said second transmission is done according to the received DCI control message


Claim 1

determine the relative timing for sending a second transmission in response to said first transmission, the relative timing being  determined from among a plurality of predetermined relative timing choices taking into account the received control message; 

and send said second transmission in response to the first transmission in accordance with the determined relative timing, where said second transmission is an uplink transmission that comprises feedback information related to a receipt of said data.

Claims 3, 9, 11, 39, 43, 47, 50-53, 56-62
Claims 3-26 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 11, 39, 43, 51-53, 57-59, 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0239214 A1) (Supported by the specification of the provisional application 62/361515 (See at least p.44-45 of the specification filed on 07/13/2016 and at least p.43-44 of the English translation filed on 12/26/2018)) in view of Yamada (US 2012/0257513 A1).

As per claim 1, Yang discloses “A wireless device for a radio communication network, said wireless device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the wireless device to: receive a first transmission over a data channel, wherein said first transmission is a downlink transmission that comprises data;” as [(par. 0202), dynamic HARQ timing may be configured for both semi-static resource-based DL data transmission and dynamic resource-based DL data transmission. In this case, one candidate HARQ timing set may be commonly configured for the two DL data types, or independent (e.g., different) candidate HARQ timing sets may be set for the DL data types, respectively.] “receive, from the network node, a Radio Resource Control, RRC for configuring a set of possible relative timing choices and a Downlink Control Information, DCI, message for determining a relative timing from the configured set;” [(par. 0202), DL HARQ timing types may be considered: a semi-static timing type of applying one fixed HARQ timing configured through a higher layer signal (e.g., RRC signaling) and a dynamic timing type of configuring multiple candidate HARQ timings through RRC and indicating one of the configured timings through DCI.] “determine, according to the received DCI message, a relative timing for sending a second transmission in response to said first transmission from among  the configured set of relative timing choices;” [(par. 0202), DL HARQ timing types may be considered: a semi-static timing type of applying one fixed HARQ timing configured through a higher layer signal (e.g., RRC signaling) and a dynamic timing type of configuring multiple candidate HARQ timings through RRC and indicating one of the configured timings through DCI.] “and send, to the network node, said second transmission in accordance with the determined relative timing wherein said second transmission is an uplink transmission that comprises feedback information related to a receipt of said data” [(par. 0202), dynamic HARQ timing may be configured for both semi-static resource-based DL data transmission and dynamic resource-based DL data transmission. In this case, one candidate HARQ timing set may be commonly configured for the two DL data types, or independent (e.g., different) candidate HARQ timing sets may be set for the DL data types, respectively.]

Yang does not explicitly disclose “send information associated with the wireless device’s capability of supporting one or more relative timings of a set of possible relative timing choices to a network node”.

However, Yamada discloses “send information associated with the wireless device’s capability of supporting one or more relative timings of a set of possible relative timing choices to a network node” as [(par. 0074), The UE may inform an eNB of its capability to support multiple uplink timing adjustments in a certain band combination and/or may inform an eNB of the maximum supportable number of uplink timing adjustments groups. In this way, an eNB may have some information regarding the transmitter implementation of a UE.]

Yang et al. (US 2019/0239214 A1) and Yamada (US 2012/0257513 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada’s teaching into Yang’s teaching. The motivation for making the above modification would be to allow the eNB may have some information regarding the transmitter implementation of a UE. (Yamada, par. 0074)

As per claim 3, Yang in view of Yamada discloses “The wireless device according to claim 1,” as [see rejection of claim 1.]
Yang discloses “wherein determining the relative timing takes into account information associated with one or more communicating conditions of said wireless device” [(par. 0202), dynamic HARQ timing may be configured for both semi-static resource-based DL data transmission and dynamic resource-based DL data transmission. In this case, one candidate HARQ timing set may be commonly configured for the two DL data types, or independent (e.g., different) candidate HARQ timing sets may be set for the DL data types, respectively.]

As per claim 9, Yang in view of Yamada discloses “The wireless device according to claim 3,” as [see rejection of claim 3.]
Yang discloses “wherein said information associated with said one or more communicating conditions comprises one or more of a time of arrival, a timing advance, a round-trip delay time, a reference signal time difference, a synchronization signal time difference, an Rx-Tx time difference, and a propagation delay” [(par. 0131), First, multiple (e.g., N) candidate A/N transmission delays (simply, delays) and multiple (e.g., K) candidate A/N transmission resources (simply, resources) linked to each of the candidate A/N transmission delays may be preconfigured through a higher layer signal (e.g., RRC signaling).]

As per claim 11, Yang in view of Yamada discloses “The wireless device according to claim 1,” as [see rejection of claim 1.]
Yang does not explicitly disclose “wherein said information associated with the wireless device’s capability of supporting one or more of the set of possible relative timing choices comprises information on one or more numerologies supported by the wireless device” 

However, Yamada discloses “wherein said information associated with the wireless device’s capability of supporting one or more of the set of possible relative timing choices comprises information on one or more numerologies supported by the wireless device” as [(par. 0074), The UE may inform an eNB of its capability to support multiple uplink timing adjustments in a certain band combination and/or may inform an eNB of the maximum supportable number of uplink timing adjustments groups. In this way, an eNB may have some information regarding the transmitter implementation of a UE.]

Yang et al. (US 2019/0239214 A1) and Yamada (US 2012/0257513 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada’s teaching into Yang’s teaching. The motivation for making the above modification would be to allow the eNB may have some information regarding the transmitter implementation of a UE. (Yamada, par. 0074)

As per claim 51, Yang in view of Yamada discloses “The wireless device according to claim 1,” as [see rejection of claim 1.]
Yang discloses “wherein said relative timing is expressed in terms of a given number of slots” [(par. 0202), DL HARQ timing types may be considered: a semi-static timing type of applying one fixed HARQ timing configured through a higher layer signal (e.g., RRC signaling) and a dynamic timing type of configuring multiple candidate HARQ timings through RRC and indicating one of the configured timings through DCI.]

As per claim 52, Yang in view of Yamada discloses “The wireless device according to claim 1,” as [see rejection of claim 1.]
Yang discloses “wherein the relative timing choices are related to a time difference between receiving the first transmission and sending the second transmission” [(par. 0202), DL HARQ timing types may be considered: a semi-static timing type of applying one fixed HARQ timing configured through a higher layer signal (e.g., RRC signaling) and a dynamic timing type of configuring multiple candidate HARQ timings through RRC and indicating one of the configured timings through DCI.]

As per claims 39, 43, 59, as [see rejection of claim 1.]
As per claim 53, as [see rejections of claim 11.]
As per claim 57, as [see rejections of claim 51.]
As per claim 58, as [see rejections of claim 52.]
As per claim 61, as [see rejections of claim 3.]
As per claim 62, as [see rejections of claim 9.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 50, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0239214 A1) in view of Yamada (US 2012/0257513 A1) in view of Pelletier et al. (US 2012/0113831 A1).

As per claim 50, Yang in view of Yamada discloses “The wireless device according to claim 1,” as [see rejection of claim 1.] 
Yang in view of Yamada does not explicitly discloses “wherein said first transmission is over a Physical Downlink Control Channel, PDCCH, and said second transmission is over a Physical Uplink Shared Data Channel, PUSCH”.

However, Pelletier discloses “wherein said first transmission is over a Physical Downlink Control Channel, PDCCH, and said second transmission is over a Physical Uplink Shared Data Channel, PUSCH” as [(par. 0087), The WTRU then monitors the PDCCH for an activation command, i.e. a DCI containing the details of the DL assignment (number of physical resource blocks, modulation and coding scheme, etc), upon which reception is kept as a configuration of a HARQ process; this activation command additionally includes an index to the PUCCH resource to be used for the HARQ A/N feedback transmission and is also kept in the WTRUs configuration. When decoding a transport block on PDSCH, which transport block corresponds to a SPS assignment, the WTRU sends Ack/Nack on the configured PUCCH resource in a subsequent subframe (typically n+4 for a transport block received in subframe n).]

Yang et al. (US 2019/0239214 A1) and Pelletier et al. (US 2012/0113831 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pelletier’s teaching into Yang’s teaching. The motivation for making the above modification would be to allow the UE to determine a proper uplink resource for sending the HARQ A/N information. (Pelletier, par. 0087)

As per claim 56, as [see rejection of claim 50.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL
Ericsson, “NB-IoT – Remaining issues for UCI”, R1-162778, 11th-15th April 2016 (From Applicant’s IDS)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463